Citation Nr: 1209812	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  05-20 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel







INTRODUCTION

The Veteran had active military service from January 1998 to August 2001.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that declined to increase the 10 percent ratings assigned for the Veteran's service-connected migraine headaches and bilateral pes planus with ankle sprain.  The appellant perfected an appeal of the RO's determination and subsequently relocated to Florida.  Jurisdiction of the Veteran's case was transferred to the VA RO in St. Petersburg, Florida, from where her appeal originates.

In an October 2007, rating decision, the RO granted a 30 percent evaluation for the Veteran's migraine headache disability, effective from May 2002.  In a December 2007 rating decision, the RO awarded a separate 10 percent evaluation for bilateral pes planus, effective from August 2001, and confirmed and continued the 10 percent ratings for her chronic right and left ankle sprains.  In a May 2009 decision, the Board denied the Veteran's claim for ratings in excess of 10 percent for right and left ankle sprains and bilateral pes planus, and a rating in excess of 30 percent for migraine headaches.

The Veteran appealed the Board's May 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In that litigation, a Memorandum Decision was issued by the Court in July 2011 that affirmed in part and vacated in part the Board's May 2009 decision.  The Court affirmed that part of the Board's decision that denied ratings in excess of 10 percent for right and left ankle sprains and in excess of 30 percent for her migraine headaches.  The Court vacated that part of the Board's decision that denied a rating in excess of 10 percent for bilateral pes planus, finding that the Board failed to adequately discuss the appellant's pronation and whether it entitled her to a higher disability rating, and remanded the matter to the Board.  A copy of the Court's Memorandum Decision is in the claims file.

Finally, in a January 2012 written statement, the Veteran's service representative noted that, in a May 2010 written response to the VA General Counsel's statement, the Veteran described increased problems and VA treatment regarding her service-connected right and left ankles and migraine headaches, that "should also be taken as a claim for increased ratings" for these disabilities. 

The matters of increased ratings for right and left ankle sprains and migraine headaches have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that the current manifestations of her service-connected bilateral pes planus, that include pronation and pain, warrant a rating in excess of the currently assigned 10 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).  

Under Diagnostic Code 5276, a 10 percent rating is warranted for moderate impairment with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  Id.  A 30 percent rating is appropriate for severe bilateral acquired flatfoot, with objective evidence of marked deformity (pronation, abduction, etc), accentuated pain on manipulation and use, indications of swelling on use of the feet, and characteristic callosities.  Id.  A 50 percent evaluation is assigned for pronounced bilateral acquired flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276. 

The record reflects that a July 2001 VA examination revealed loss of arch with weight bearing and mild valgus deformity in the Veteran's feet.  Inserts were issued to her in September 2001.  An August 2003 VA examiner reported that he saw no evidence of flat footedness.  X-rays of the Veteran's feet taken by VA in May 2007 revealed normal feet.

But, in November 2007, a VA examiner reported objective evidence of pes planus with 20 degrees pronation.  The Veteran displayed pronation on toe-walk and heel-walk with pain.  There was no discomfort or difficulty with range of motion testing.  There was no effusion, edema, erythema or tenderness, Achilles misalignment, calluses, hammertoes, high arch, claw foot, or other deformity.  There was no objective evidence of marked deformity or swelling on use.  

In its July 2011 Memorandum Decision, the Court found that in the May 2009 decision, the Board failed to discuss why the appellant's pronation of 20 degrees, noted by the November 2007 VA examiner, did not present a disability picture that more nearly approximated a 30 percent disability rating for bilateral pes planus.  The Court said that the criteria for the 10 percent rating under Diagnostic Code 5276 do not contemplate pronation.  The Court also found that the Board failed to explain why the Veteran's pronation did not qualify as an example of "marked deformity" as the diagnostic code cites "pronation" as an example of "marked deformity".  

The Veteran was last examined by VA in November 2007, more than four years ago.  In light of her complaints, and in the interest of due process and fairness, the Board is of the opinion that she should be afforded a new VA examination to determine the current severity and all manifestations of her service-connected bilateral pes planus.  See e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

Additionally, in a December 2011 signed statement, the Veteran reported that all of her medical treatment was at the Pensacola, Florida, VA Outpatient Clinic (OPC), the Mobile, Mississippi, VA OPC, and the Biloxi, Mississippi, VA medical center (VAMC), and requested that VA obtain her recent treatment records.

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the Pensacola VA OPC, the Mobile VA OPC, and the Biloxi VAMC, for the period from December 2007 to the present.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2. After accomplishing the above development, schedule the Veteran for a VA orthopedic examination to determine the current severity and all manifestations of her service-connected bilateral pes planus.  The claims file should be made available to the examiner at the time of examination.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The examiner is particularly requested to address the following questions:

a. Does the Veteran's service-connected bilateral pes planus result in the weight bearing line being over or medial to the great toe; inward bowing of the tendo Achilles, and pain on manipulation and use of the feet?

b. Is the Veteran's service-connected bilateral pes planus severe with objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, indications of swelling on use of the feet, and characteristic callosities? 

c. Is the Veteran's service-connected bilateral pes planus pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances? 

d. The examiner should report on how the Veteran's service-connected bilateral pes planus limits her functional ability, if at all.  A rationale should be provided for all opinions rendered. Such rationale should include a discussion of the examination findings, the Veteran's lay assertions/complaints and any objective testing performed. 

3. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim. If action remains adverse to the Veteran, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



